Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 1 of 35 PageID #:1748




            EXHIBIT 1
        FILED UNDER SEAL
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 2 of 35 PageID #:1749
            Translated to: English    Show original                                     Options ▼
                                                              List of cases     Brand Library

                              List of cases           Brand Library       Case representation
                                                                          Case representation

                                      Law Firm Information              Trademark registration
                                                                         Law Firm Information

                                                                      common problem      other
                                                                        Trademark registration


                                                                      common problem      other
                                     LIST OF CASES
                                         Home / List of cases




Prosecuti     Case n
                          Law ﬁrm                     Brand
on time       umber

              20-cv-5
2020/9/28                 Keith                       Romero Britto
              767

              20-cv-5
2020/9/28                 GBC                         MCM
              762

              20-cv-5
2020/9/28                 HSP5                        Emoji
              741

              20-cv-5
2020/9/25                 BAKER McKENZIE              Dyson
              719

              20-cv-5
2020/9/25                 HSP                         Emoji
              707

              20-cv-5
2020/9/25                 HSP                         Emoji
              699

              20-cv-5
2020/9/24                 Keith                       Slap Chop Chopper
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 3 of 35 PageID #:1750
2020/9/24             Keith                  Slap Chop Chopper
            685
                                                      List of cases        Brand Library
2020/9/24   20-cv-5   HSP                    Emoji
            670
                                                                 Case representation
            20-cv-6
2020/9/23             SMG                    Cartier/Montblanc/Van Cleef
            1941
                                                                Law Firm Information
            20-cv-5
2020/9/23             HSP                    Emoji
            636
                                                               Trademark registration
            20-cv-5
2020/9/23             GBC                    Converse
            635
                                                            common problem          other
            20-cv-5
2020/9/22             HSP                    Emoji
            623

            20-cv-5
2020/9/22             Keith                  Hula Hoop
            622

            20-cv-5
2020/9/22             Keith4                 JIMMY THE BULL
            610

            20-cv-6
2020/9/21             SMG                    The Beatles
            1916

            20-cv-6
2020/9/21             SMG                    Goyard
            1915

            20-cv-5
2020/9/21             GBC                    Kendra Scott
            590

            20-cv-5                          (Unknown, AMS did not announce the brand n
2020/9/21             AM Sullivan Law, LLC
            589                              ame of the company)

            20-cv-5
2020/9/21             GBC                    Harley Davidson
            581

            20-cv-5                          National Professional Sports League NBA/ML
2020/9/18             GBC
            540                              B/NHL/NFL

            20-cv-5
2020/9/17             Keith                  Pink Floyd
            517

            20-cv-5
2020/9/17             GBC                    Kenzo Takada Kenzo
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 4 of 35 PageID #:1751
2020/9/17             GBC                    Kenzo Takada Kenzo
            511
                                                     List of cases        Brand Library
2020/9/15   20-cv-3   THE SLADKUS LAW G      Moncler
            824       ROUP
                                                                    Case representation
            20-cv-1   FERENCE & ASSOCIA
2020/9/15                                    Ultimate Ground Anchor
            384       TES LLC
                                                                   Law Firm Information
            20-cv-5
2020/9/15             GBC                    Nike
            493
                                                               Trademark registration
            20-cv-5
2020/9/15             GBC                    Def Leppard
            470
                                                           common problem          other
            20-cv-5
2020/9/15             GBC                    Converse
            454

            20-cv-5
2020/9/14             GBC                    Costa Del Mar glasses
            446

            20-cv-5
2020/9/14             GBC                    Monster Energy
            444

            20-cv-5
2020/9/11             GBC                    Dior
            417

            20-cv-5
2020/9/11             GBC                    Monster Energy
            414

            20-cv-5
2020/9/11             GBC                    Nike
            390

            20-cv-5   Keener & Associates,
2020/9/11                                    Mister Twister Bait
            378       P.C.

            20-cv-5
2020/9/11             HSP                    Emoji
            377

            20-cv-5
2020/9/11                                    Mister Twister Bait
            376

            20-cv-6
2020/7/13             SMG                    Audemars Piguet Audermars Piguet
            1404

            20-cv-5
2020/9/10             GBC                    Ray Ban & Oakley RayBan & Oakley
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 5 of 35 PageID #:1752
2020/9/10             GBC                     Ray Ban & Oakley RayBan & Oakley
            359
                                                       List of cases    Brand Library
2020/9/10   20-cv-5   HSP                     Emoji
            330
                                                                  Case representation
            20-cv-5
2020/9/9              GBC                     Oakley
            314
                                                                 Law Firm Information
            20-cv-5
2020/9/9              GBC                     Nike
            311
                                                                Trademark registration
            20-cv-5
2020/9/9              HSP                     Emoji
            306
                                                              common problem      other

2020/9/8
            20-cv-5
            278
                      GBC                     纪梵希 Givenchy

2020/9/4
            20-cv-5
            256
                      Keener & Associates,
                      P.C.
                                              （未知，Keener没有公布品牌⽅公司名）

2020/9/4
            20-cv-5
            251
                      AM Sullivan Law, LLC    （未知，AMS没有公布品牌⽅公司名）

2020/9/4
            20-cv-5
            244
                      GBC                     耐克 Nike
            20-cv-5
2020/9/4              GBC                     UGG
            241


2020/9/3
            20-cv-5
            223
                      GBC                     Twins Special拳击⼿套

2020/9/3
            20-cv-5
            216
                      HSP                     Emoji   表情

2020/9/2
            20-cv-5
            183
                      GBC                     丽莉普利策 Lilly Pulitzer
            20-cv-5   Keener & A4ssociates,
2020/9/2                                      Happy Bee
            182       P.C.


2020/9/1
            20-cv-5
            152
                      GBC                     耐克 Nike

2020/8/31
            20-cv-5   Keener & Associates,
                                              （未知，Keener没有公布品牌⽅公司名）
2020/8/31
            117       P.C
                                             （未知，Keener没有公布品牌⽅公司名）
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 6 of 35 PageID #:1753

                                                       List of cases   Brand Library
2020/8/31   20-cv-5   HSP                    Volbeat   乐队
            104
                                                                 Case representation
2020/8/28
            20-cv-5
            082
                      GBC                    李维斯 Levis
                                                                Law Firm Information
2020/8/28
            20-cv-5
            068
                      HSP                    Emoji   表情
                                                               Trademark registration
2020/8/27
            20-cv-6
            1750
                      SMG                    北⾯户外 The North Face
                                                            common problem       other
2020/8/27
            20-cv-5
            058
                      AM Sullivan Law, LLC   爱因斯坦 Einstein

2020/8/27
            20-cv-5
            049
                      GBC                    欧克利 Oakley

2020/8/27
            20-cv-5
            047
                      Keith                  蒙奇奇 Monchhichi

2020/8/27
            20-cv-5
            039
                      SAPER LAW OFFICE
                      S, LLC
                                             雪花⽚ Brain Flakes

2020/8/26
            20-cv-5
            015
                      HSP                    爱⼼熊 Care Bears

2020/8/25
            20-cv-5
            009
                      Keener & Associates,
                      P.C.
                                             （未知，Keener没有公布品牌⽅公司名）

2020/8/25
            20-cv-5
            003
                      Keener & Associates,
                      P.C.
                                             Magic Twisty   魔术⽑⽑⾍

2020/8/25
            20-cv-4
            988
                      HSP                    爱⼼熊 Care Bears

2020/8/24
            20-cv-6
            1724
                      SMG                    芬迪 Fendi
            20-cv-1   FERENCE & ASSOCIA
2020/8/24                                    FrogLog
            253       TES LLC


2020/8/24
            20-cv-4
                      GBC                    克罗⼼ Chrome Hearts
2020/8/24
            956
                      GBC                     克罗⼼ Chrome Hearts
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 7 of 35 PageID #:1754

                                                      List of cases      Brand Library
2020/8/24   20-cv-4   HSP                     卡娜赫拉 Kanahei
            951
                                                                   Case representation
            20-cv-4
2020/8/21             GBC                     Snap Circuits
            933
                                                                  Law Firm Information
2020/8/21
            20-cv-4
            925
                      GBC                     博⼠ BOSE
                                                                Trademark registration
2020/8/21
            20-cv-4
            916
                      GBC                     TrxTraining   阻⼒带
                                                              common problem      other
2020/8/21
            20-cv-4
            911
                      HSP                     Emoji   表情

2020/8/20
            20-cv-6
            1681
                      SMG                     路易威登 Louis Vuitton

2020/7/20
            20-cv-6
            97
                      Grant,Konvalinka&Harr
                      ison,P.C
                                              狗轮椅 Dog Wheelchair

2020/8/20
            20-cv-4
            874
                      HSP                     Emoji   表情 （9/18初步禁令）

2020/8/19
            20-cv-4
            859
                      GBC                     ⼩猪佩奇 Peppa Pig

2020/8/19
            20-cv-4
            854
                      HSP                     埃德·哈迪 ED HARDY

2020/8/18
            20-cv-4
            828
                      HSP                     瓦伦蒂诺·罗⻄ Valentino Rossi

2020/8/17
            20-cv-4
            813
                      Keener & Associates,
                      P.C.
                                              ⼿指蜜蜂 Bright Bugz
            20-cv-4                           瓦伦蒂诺·罗⻄ Valentino Rossi （9/16初步禁
2020/8/17
            804
                      HSP
                                              令）
2020/8/17
            20-cv-4
            803
                      GBC                     耐克 Nike

2020/8/14
            20-cv-6
                      EPS                     感应仙⼦ Flutterbye Fairy
2020/8/14
            457
                      EPS                    感应仙⼦ Flutterbye Fairy
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 8 of 35 PageID #:1755

                                                     List of cases    Brand Library
2020/8/14   20-cv-6   EPS                    感应仙⼦ Flutterbye Fairy
            456
                                                                Case representation

2020/8/14
            20-cv-6
            454
                      EPS                    感应仙⼦ Flutterbye Fairy
                                                               Law Firm Information

2020/8/14
            20-cv-4
            777
                      GBC                    施华洛世奇 Swarovski
                                                              Trademark registration

2020/8/14
            20-cv-4
            776
                      Keener & Associates,
                      P.C.
                                             Morale Patch 臂章 （9/25已缺席）
                                                            common problem      other

2020/8/14
            20-cv-4
            775
                      GBC                    蓝精灵 The Smurfs

2020/8/14
            20-cv-4
            773
                      HSP                    瓦伦蒂诺·罗⻄ Valentino Rossi

2020/8/13
            20-cv-6
            1646
                      SMG                    ⾹奈⼉ Chanel
            20-cv-4                          瓦伦蒂诺·罗⻄ Valentino Rossi （9/16初步禁
2020/8/13
            746
                      HSP
                                             令）
            20-cv-4
2020/8/12             GBC                    Supreme
            736


2020/8/12
            20-cv-4
            720
                      HSP                    Emoji   表情 （9/14初步禁令）

2020/8/11
            20-cv-4
            707
                      Keith                  布⾥托 阿斯蒙迪 Romero Britto

2020/8/11
            20-cv-4
            701
                      HSP                    Emoji   表情
            20-cv-4
2020/8/10             GBC                    Supreme
            694


2020/8/10
            20-cv-4
            686
                      Keith                  连眉⼥⼈ Frida Kahlo （9/18初步禁令）

2020/8/10
            20-cv-4
                      HSP                    （未知，HSP没有公布品牌⽅公司名）
2020/8/10
            678
                      HSP                  （未知，HSP没有公布品牌⽅公司名）
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 9 of 35 PageID #:1756

                                                    List of cases   Brand Library
2020/8/7    20-cv-4   HSP                  Emoji   表情
            645
                                                              Case representation

2020/8/6
            20-cv-6
            1598
                      SMG                  蒂芙尼 Tiffany （9/16PI）（9/23已缺席）
                                                             Law Firm Information

2020/8/6
            20-cv-4
            608
                      HSP                  精灵独⻆兽 Anne Stokes （9/21初步禁令）
                                                            Trademark registration

2020/8/5
            20-cv-4
            596
                      GBC                  哈雷 Harley Davidson
                                                         common problem        other

2020/8/5
            20-cv-4
            580
                      HSP                  （未知，HSP没有公布品牌⽅公司名）

2020/8/4
            20-cv-4
            559
                      NIXON PEABODY LLP    百适乐 BESTWAY

2020/8/4
            20-cv-4
            556
                      HSP                  精灵独⻆兽 Anne Stokes （8/17案件关闭）

2020/8/3
            20-cv-4
            518
                      HSP                  精灵独⻆兽 Anne Stokes

2020/7/31
            20-cv-4
            487
                      GBC                  宝格丽 Bulgari

2020/7/31
            20-cv-4
            486
                      GBC                  汤美费格 Tommy Hilﬁger

2020/7/30
            20-cv-4
            464
                      HSP                  斯坦李 Stan Lee

2020/7/29
            20-cv-6
            112
                      EPS                  ⻩⾦鹅 Golden Goose

2020/7/29
            20-cv-6
            108
                      EPS                  Palace   潮牌

2020/7/29
            20-cv-6
            103
                      EPS                  Palace   潮牌
            20-cv-4
2020/7/29             Keith                PETS ROCK
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 10 of 35 PageID #:1757
2020/7/29             Keith                  PETS ROCK
            453
                                                   List of cases    Brand Library
2020/7/29   20-cv-4   HSP                    斯坦李 Stan Lee
            433
                                                              Case representation
2020/7/28
            20-cv-4
            423
                      GBC                    ⼤众系列 Volkswagen
                                                             Law Firm Information
2020/7/28
            20-cv-4
            421
                      GBC                    欧克利 Oakley
                                                            Trademark registration
2020/7/28
            20-cv-4
            402
                      GBC                    欧克利 Oakley
                                                          common problem       other
2020/7/28
            20-cv-4
            396
                      HSP                    斯坦李 Stan Lee （9/14初步禁令）

2020/7/27
            20-cv-4
            380
                      GBC                    李维斯 Levis

2020/7/27
            20-cv-4
            377
                      HSP                    斯坦李 Stan Lee

2020/7/27
            20-cv-4
            371
                      GBC                    Warhammer   战锤 （已缺席）

2020/7/27
            20-cv-4
            370
                      GBC                    露露柠檬 Lululemon （已缺席）

2020/7/24
            20-cv-4
            350
                      HSP                    斯坦李 Stan Lee
            20-cv-4                          忍者神⻳ TMNT （9/3PI初步禁令）（9/18缺席
                                             motion）（9/23已缺席）
2020/7/23             AM Sullivan Law, LLC
            335

            20-cv-4
2020/7/23             GBC                    UGG
            320


2020/7/23
            20-cv-4
            317
                      HSP                    （未知，HSP没有公布品牌⽅公司名）
            20-cv-4                          惊喜娃娃 L.O.L. SURPRISE! （9/4PI初步禁
2020/7/22
            302
                      AM Sullivan Law, LLC
                                             令）（9/24已缺席）
2020/7/22
            20-cv-4
                      Keith                  ⽶菲兔 MIFFY
2020/7/22
            293
                      Keith               ⽶菲兔 MIFFY
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 11 of 35 PageID #:1758

                                                    List of cases   Brand Library
2020/7/20   20-cv-1   FERENCE & ASSOCIA   Bacon Bin   猪油罐 （7/6closed）
            084       TES LLC
                                                              Case representation
2020/7/20
            20-cv-4
            268
                      GBC                 Costa Del Mar   眼镜 （已缺席）
                                                             Law Firm Information
2020/7/20
            20-cv-4
            265
                      GBC                 耐克 Nike
                                                            Trademark registration
2020/7/19
            20-cv-4
            248
                      David Gulbransen    Cozyphones     ⼉童睡眠⽿机
                                                          common problem       other
2020/7/17
            20-cv-4
            217
                      HSP                 Volbeat   乐队

2020/2/26
            18-cv-6
            04
                      CREEDON PLLC        雪花⽚ Brain Flakes （已缺席）

2020/7/16
            20-cv-4
            202
                      Keith               ⻜盘 Frisbee

2020/7/16
            20-cv-4
            201
                      Keith               ⻜盘 Frisbee

2020/7/16
            20-cv-4
            196
                      Keith               ⻜盘 Frisbee （已缺席）

2020/7/16
            20-cv-4
            194
                      Keith               ⻜盘 Frisbee

2020/7/16
            20-cv-4
            191
                      HSP                 Volbeat   乐队

2020/7/15
            20-cv-4
            171
                      GBC                 欧克利 Oakley

2020/7/15
            20-cv-4
                      GBC
                                          卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Va
            166                           n Cleef


2020/7/15
            20-cv-4
            162
                      GBC                 雷朋&欧克利 RayBan&Oakley （已缺席）

2020/7/15
            20-cv-4
                      GBC                 耐克 Nike
2020/7/15
            158
                      GBC                    耐克 Nike
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 12 of 35 PageID #:1759

                                                       List of cases   Brand Library
2020/7/15   20-cv-4   HSP                    Volbeat   乐队
            157
                                                                 Case representation
2020/7/14
            20-cv-6
            1418
                      SMG                    保罗·⻨卡尼 PAUL MCCARTNEY （已缺席）
                                                                Law Firm Information
            20-cv-4                          （未知，HSP没有公布品牌⽅公司名） （8/20
2020/7/14
            119
                      HSP
                                             案件关闭）
                                                      Trademark registration
            20-cv-4                          （未知，HSP没有公布品牌⽅公司名） （7/14
2020/7/13
            099
                      HSP
                                             案件关闭）
                                                            common problem      other
2020/7/10
            20-cv-4
            077
                      AM Sullivan Law, LLC   惊喜娃娃 L.O.L. SURPRISE! （已缺席）
            20-cv-6                          卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Va
                                             n Cleef （已缺席）
2020/7/8              SMG
            1367

            20-cv-5
2020/7/7              EPS                    OFF-WHITE
            196

            20-cv-5
2020/7/7              EPS                    OFF-WHITE
            194

            20-cv-5
2020/7/7              EPS                    OFF-WHITE
            191


2020/7/7
            20-cv-3
            952
                      Keith                  驼峰户外 CAMELBAK （缺席motion）

2020/7/7
            20-cv-3
            951
                      GBC                    ⼩猪佩奇 Peppa Pig （已缺席）

2020/7/7
            20-cv-3
            947
                      Keith                  驼峰户外 CAMELBAK （已缺席）
            20-cv-5   MESTECHKIN LAW G
2020/7/6                                     3 Bees & Me
            150       ROUP P.C


2020/7/6
            20-cv-3
            935
                      GBC                    迪奥 DIOR （已缺席）

2020/7/6
            20-cv-3
                      GBC                    耐克 Nike （已缺席）
2020/7/6
            923
                      GBC                 耐克 Nike （已缺席）
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 13 of 35 PageID #:1760

                                                  List of cases     Brand Library
2020/7/2    20-cv-3   HSP                 Emoji   表情
            892
                                                             Case representation
2020/7/2
            20-cv-3
            884
                      HSP                 Emoji   表情
                                                            Law Firm Information
2020/7/1
            20-cv-3
            862
                      HSP                 Emoji   表情
                                                          Trademark registration
            20-cv-4
2020/6/30             EPS                 Copper Fit
            997
                                                       common problem          other
2020/6/30
            20-cv-6
            1296
                      SMG                 博柏利 Burberry （9/21缺席motion）

2020/6/30
            20-cv-6
            1283
                      SMG                 劳⼒⼠ Rolex （9/18缺席motion）

2020/6/30
            20-cv-6
            1281
                      SMG                 ⾹奈⼉ Chanel （已缺席）

2020/6/30
            20-cv-3
            838
                      GBC                 哈雷 Harley Davidson

2020/6/30
            20-cv-3
            837
                      Keith               Razorbacks   （已缺席）

2020/6/30
            20-cv-3
            829
                      HSP                 Emoji   表情
            20-cv-2   THE SLADKUS LAW G   多⽶尼克·威尔⾦斯 DOMINIQUE WILKINS
2020/6/29
            720       ROUP                （已缺席）
2020/6/29
            20-cv-3
            799
                      GBC                 丽莉普利策 Lilly Pulitzer （已缺席）

2020/6/29
            20-cv-3
            798
                      Keith               敢死队 The Expendables

2020/6/29
            20-cv-3
            789
                      HSP                 巴博斯 Brabus

2020/6/26
            20-cv-3
                      BAKER McKENZIE      ⾬果博斯 HUGO BOSS
2020/6/26
            784
                      BAKER McKENZIE      ⾬果博斯 HUGO BOSS
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 14 of 35 PageID #:1761

                                                 List of cases      Brand Library
2020/6/26   20-cv-3   GBC                 折叠吸管 FinalStraw
            775
                                                             Case representation

2020/6/26
            20-cv-3
            761
                      Keith               呼啦圈 Hula Hoop （已缺席）
                                                            Law Firm Information

2020/6/25
            20-cv-3
            738
                      GBC                 魅可 MAC
                                                          Trademark registration

2020/6/25
            20-cv-3
            736
                      Keith               兰迪.萨维奇 RANDY SAVAGE （已缺席）
                                                       common problem          other

2020/6/25
            20-cv-3
            733
                      GBC                 耐克 Nike （已缺席）

2020/6/25
            20-cv-3
            726
                      Keith               Motorhead   摩托头乐队 （已缺席）

2020/6/25
            20-cv-3
            725
                      Keith               平克弗洛伊德乐队 Pink Floyd （已缺席）

2020/6/25
            20-cv-3
            720
                      HSP                 巴博斯 Brabus

2020/6/24
            20-cv-3
            714
                      GBC                 ⻤⽖ Monster Energy

2020/6/24
            20-cv-3
            712
                      GBC                 汤美费格 Tommy Hilﬁger （已缺席）

2020/6/24
            20-cv-3
            708
                      GBC                 耐克 Nike （已缺席）

2020/6/24
            20-cv-3
            699
                      GBC                 欧克利 Oakley （已缺席）

2020/6/24
            20-cv-3
            688
                      GBC                 哈雷 Harley Davidson

2020/6/24
            20-cv-3
            685
                      HSP                 爱⼼熊 Care Bears

2020/6/23
            20-cv-3
                      Keith               SUSHEZI   寿司模具 （已缺席）
            661
                      Keith                   SUSHEZI     寿司模具 （已缺席）
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 15 of 35 PageID #:1762
2020/6/23

                                                     List of cases     Brand Library
2020/6/22   20-cv-3   HSP                     爱⼼熊 Care Bears
            631
                                                                 Case representation

2020/6/18
            20-cv-3
            591
                      Barney & Karamanis, L
                      LP
                                              Pro-Wax100   融蜡机
                                                                Law Firm Information

2020/6/18
            20-cv-3
            576
                      GBC                     耐克 Nike （已缺席）
                                                               Trademark registration
            20-cv-3                           美国职业体育联盟 NBA/MLB/NHL/NFL （已缺
2020/6/18
            572
                      GBC
                                              席）
                                                           common problem        other

2020/6/18
            20-cv-3
            558
                      HSP                     爱⼼熊 Care Bears （7/30案件关闭）

2020/6/17
            20-cv-4
            683
                      EPS                     HD Vision   眼镜

2020/6/17
            20-cv-4
            682
                      EPS                     HD Vision   眼镜

2020/6/17
            20-cv-4
            681
                      EPS                     HD Vision   眼镜

2020/6/17
            20-cv-4
            680
                      EPS                     HD Vision   眼镜

2020/6/17
            20-cv-4
            679
                      EPS                     HD Vision   眼镜

2020/6/17
            20-cv-3
            548
                      GBC                     ⾼⽥贤三 Kenzo

2020/6/17
            20-cv-3
            547
                      GBC                     欧克利 Oakley （已缺席）

2020/6/17
            20-cv-3
            542
                      GBC                     欧克利 Oakley （已缺席）

2020/6/17
            20-cv-3
            531
                      HSP                     卡娜赫拉 Kanahei

2020/6/15
            20-cv-3   Barney & Karamanis, L
                                              Pro-Wax100   融蜡机 （本案被撤销）
            492       LP
                                              Pro Wax100   融蜡机 （本案被撤销）
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 16 of 35 PageID #:1763
2020/6/15

                                                    List of cases      Brand Library
2020/6/15   20-cv-3   Barney & Karamanis, L   Pro-Wax100   融蜡机
            491       LP
                                                                 Case representation

2020/6/15
            20-cv-3
            490
                      Barney & Karamanis, L
                      LP
                                              Pro-Wax100   融蜡机
                                                              Law Firm Information

2020/6/15
            20-cv-3
            488
                      Barney & Karamanis, L
                      LP
                                              Pro-Wax100   融蜡机
                                                             Trademark registration

2020/6/15
            20-cv-3
            486
                      GBC                     欧克利 Oakley （已缺席）
                                                           common problem       other

2020/6/15
            20-cv-3
            478
                      GBC                     Supreme   （已缺席）

2020/6/15
            20-cv-3
            472
                      HSP                     卡娜赫拉 Kanahei

2020/6/12
            20-cv-2
            498
                      THE SLADKUS LAW G
                      ROUP
                                              盟可睐 Moncler

2020/6/11
            20-cv-6
            1146
                      SMG                     阿迪达斯 Adidas （已缺席）

2020/6/11
            20-cv-3
            416
                      HSP                     卡娜赫拉 Kanahei

2020/6/9
            20-cv-3
            391
                      David Gulbransen        （未知，David没有公布品牌⽅公司名）

2020/6/9
            20-cv-3
            382
                      GBC                     雷朋&欧克利 RayBan&Oakley （已缺席）

2020/6/8
            20-cv-3
            363
                      GBC                     ⻤⽖ Monster Energy （已缺席）

2020/6/5
            20-cv-3
            343
                      GBC                     赫宝 Hexbug （已缺席）

2020/6/4
            20-cv-3
            298
                      GBC                     丽莉普利策 Lilly Pulitzer （已缺席）

2020/6/3
            20-cv-3
                      GBC                     丽莉普利策 Lilly Pulitzer （已缺席）
2020/6/3
            286
                      GBC                    丽莉普利策 Lilly Pulitzer （已缺席）
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 17 of 35 PageID #:1764

                                                    List of cases       Brand Library
2020/6/3    20-cv-3   AM Sullivan Law, LLC   （未知，AMS没有公布品牌⽅公司名） （已缺
            281                              席）
                                                                  Case representation

2020/6/3
            20-cv-3
            278
                      GBC                    MCM   （已缺席）
                                                                 Law Firm Information
            20-cv-3                          卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Va
                                             n Cleef （已缺席）
2020/6/3              GBC
            274
                                                               Trademark registration

2020/6/2
            20-cv-3
            264
                      GBC                    欧克利 Oakley （6/11TRO）（已缺席）
                                                             common problem      other

2020/6/2
            20-cv-3
            239
                      GBC                    UGG   （已缺席）

2020/6/1
            20-cv-3
            236
                      GBC                    闪迪 Sandisk （已缺席）

2020/6/1
            20-cv-3
            220
                      GBC                    Costa Del Mar   眼镜 （已缺席）

2020/6/1
            20-cv-3
            217
                      GBC                    ⼩猪佩奇 Peppa Pig （已缺席）

2020/6/1
            20-cv-3
            215
                      GBC                    TrxTraining   阻⼒带
            20-cv-3                          投篮⼿型矫正器 SHOTLOC （8/24缺席motio
                                             n）
2020/5/29             Keith
            178


2020/5/28
            20-cv-3
            151
                      GBC                    哈雷 Harley Davidson （已缺席）
            20-cv-3                          ⼤众系列 Volkswagen （6/1 TRO）（已缺
2020/5/27
            131
                      GBC
                                             席）
2020/5/27
            20-cv-3
            128
                      GBC                    ⼤众系列 Volkswagen （已缺席）

2020/5/26
            20-cv-3
            104
                      GBC                    泰格豪雅 Tag Heuer （已缺席）

2020/5/21
            20-cv-3
                      GBC                    欧克利 Oakley （已缺席）
2020/5/21
            036
                      GBC                    欧克利 Oakley （已缺席）
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 18 of 35 PageID #:1765

                                                    List of cases      Brand Library
2020/5/21   20-cv-3   GBC                    克罗⼼ Chrome Hearts （5/27 TRO）（已缺
            027                              席）
                                                                 Case representation
2020/5/21
            20-cv-3
            024
                      GBC                    迪奥 DIOR （5/22 TRO）（已缺席）
                                                                Law Firm Information
2020/5/21
            20-cv-3
            021
                      GBC                    李维斯 Levis （已缺席）
                                                               Trademark registration
2020/5/21
            20-cv-3
            019
                      GBC                    纪梵希 Givenchy （已缺席）
                                                             common problem      other
2020/5/21
            20-cv-3
            018
                      GBC                    赛琳 Celine （已缺席）
            20-cv-2                          Blackberry Smoke   乐队 （5/21 TRO） （已缺
2020/5/20
            997
                      Keith
                                             席）
2020/5/20
            20-cv-2
            983
                      GBC                    Snap Circuits   （已缺席）

2020/5/15
            20-cv-2
            095
                      The Sladkus Law Grou
                      p
                                             哈灵顿 Harrington （7/23closed）

2020/5/19
            20-cv-6
            0982
                      SMG                    甲壳⾍乐队 The Beatles （已缺席）

2020/5/19
            20-cv-2
            970
                      GBC                    欧克利 Oakley （5/22 TRO）

2020/5/19
            20-cv-2
            962
                      GBC                    欧克利 Oakley

2020/5/19
            20-cv-2
            955
                      GBC                    欧克利 Oakley （已缺席）

2020/5/18
            20-cv-2
            934
                      GBC                    Costa Del Mar   眼镜 （已缺席）

2020/5/18
            20-cv-2
            931
                      GBC                    UGG   （已缺席）
            20-cv-2
2020/5/18             GBC                    UGG
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 19 of 35 PageID #:1766
2020/5/18             GBC                  UGG
            930
                                                 List of cases      Brand Library
2020/5/13   20-cv-2   GBC                  Supreme   （已缺席）
            876
                                                             Case representation
2020/5/13
            20-cv-2
            874
                      GBC                  丽莉普利策 Lilly Pulitzer （已缺席）
                                                            Law Firm Information
2020/5/11
            20-cv-5
            05
                      MZF LAW FIRM, PLLC   烤串器 BROCHETTE EXPRESS （已缺席）
                                                          Trademark registration
2020/5/8
            20-cv-6
            0922
                      SMG                  北⾯户外 The North Face （已缺席）
                                                        common problem         other
2020/5/7
            20-cv-2
            765
                      GBC                  Gold’s Gym   （已缺席）

2020/5/6
            20-cv-2
            752
                      GBC                  哈雷 Harley Davidson （已缺席）

2020/5/5
            20-cv-2
            724
                      GBC                  ⾼⽥贤三 Kenzo （已缺席）

2020/4/30
            20-cv-2
            640
                      GBC                  折叠吸管 FinalStraw （已缺席）
            20-cv-2                        施华洛世奇 Swarovski （5/11 TRO）（已缺
2020/4/30
            630
                      GBC
                                           席）
2020/4/30
            20-cv-2
            626
                      GBC                  耐克 Nike （已缺席）

2020/4/29
            20-cv-2
            619
                      GBC                  耐克 Nike （已缺席）

2020/4/29
            20-cv-2
            618
                      GBC                  耐克 Nike （已缺席）

2020/4/29
            20-cv-2
            617
                      GBC                  耐克 Nike （已缺席）

2020/4/29
            20-cv-2
            615
                      GBC                  耐克 Nike （Paypal）（已缺席）

2020/4/29
            20-cv-2
                      GBC                  耐克 Nike （已缺席）
2020/4/29
            613
                      GBC                    耐克 Nike （已缺席）
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 20 of 35 PageID #:1767

                                                       List of cases   Brand Library
2020/4/29   20-cv-2   GBC                    Grid it   收纳包 （已缺席）
            611
                                                                 Case representation
2020/4/29
            20-cv-2
            606
                      GBC                    UGG   （已缺席）
                                                                Law Firm Information
2020/4/27
            20-cv-6
            0858
                      SMG                    ⾹奈⼉ Chanel （已缺席）
                                                               Trademark registration
2020/4/27
            20-cv-6
            0856
                      SMG                    ⾹奈⼉ Chanel （4/28closed）
                                                            common problem       other
2020/4/27
            20-cv-2
            556
                      GBC                    欧克利 Oakley

2020/4/27
            20-cv-2
            554
                      GBC                    芝宝 Zippo （已缺席）

2020/4/27
            20-cv-2
            552
                      GBC                    ⻉玲妃 Beneﬁt （已缺席）

2020/4/27
            20-cv-2
            551
                      GBC                    ⻢克雅可布 Marc Jacobs （已缺席）

2020/4/24
            20-cv-2
            522
                      GBC                    巴塔哥尼亚 Patagonia （已缺席 ）

2020/4/23
            20-cv-2
            501
                      GBC                    MCM   （已缺席）

2020/4/22
            20-cv-2
            476
                      GBC                    博⼠ BOSE （已缺席）

2020/4/22
            20-cv-2
            462
                      GBC                    雷朋&欧克利 RayBan&Oakley （已缺席）

2020/4/22
            20-cv-2
            455
                      Keener & Associates,
                      P.C.
                                             Happy Bee    （已撤案）

2020/4/21
            20-cv-2
            444
                      GBC                    Supreme    （已缺席）

2020/4/21
            20-cv-2
                      GBC                    汤美费格 Tommy Hilﬁger （已缺席）
2020/4/21
            441
                      GBC                 汤美费格 Tommy Hilﬁger （已缺席）
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 21 of 35 PageID #:1768

                                                 List of cases      Brand Library
2020/4/21   20-cv-2   GBC                 ⼩猪佩奇 Peppa Pig （已缺席）
            440
                                                             Case representation
2020/4/20
            20-cv-2
            438
                      GBC                 李维斯 Levis （已缺席）
                                                            Law Firm Information
2020/4/20
            20-cv-2
            427
                      GBC                 迪奥 DIOR （速卖通）（已缺席）
                                                          Trademark registration
2020/4/20
            20-cv-2
            424
                      GBC                 汤丽柏琦 Tory Burch （已缺席）
                                                       common problem          other
2020/4/20
            20-cv-2
            421
                      GBC                 迪奥 DIOR （已缺席）

2020/4/17
            20-cv-2
            394
                      GBC                 欧克利 Oakley （已缺席）

2020/4/16
            20-cv-2
            363
                      GBC                 PopSockets   ⼿机⽀架 （已缺席）
            20-cv-2                       卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Va
                                          n Cleef （已缺席）
2020/4/15             GBC
            336


2020/4/14
            20-cv-2
            309
                      GBC                 卡地亚 Cartier （已缺席）

2020/4/13
            20-cv-2
            302
                      GBC                 加拿⼤鹅 Canada Goose （已缺席）

2020/4/13
            20-cv-2
            297
                      GBC                 雷朋&欧克利 RayBan&Oakley （已缺席）

2020/4/13
            20-cv-6
            0751
                      SMG                 ⾼雅德 Goyard （已缺席）

2020/4/8
            20-cv-2
            211
                      GBC                 哈雷 Harley Davidson （已缺席）

2020/4/7
            20-cv-2
            187
                      GBC                 丽莉普利策 Lilly Pulitzer （已缺席）

2020/4/7
            20-cv-2
                      GBC                 哈雷 Harley Davidson （已缺席）
2020/4/7
            169
                      GBC                 哈雷 Harley Davidson （已缺席）
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 22 of 35 PageID #:1769

                                                 List of cases      Brand Library
2020/4/6    20-cv-6   SMG                 路易威登 LV / 伯尔鲁帝 BERLUTI （已缺席）
            0708
                                                             Case representation
2020/4/6
            20-cv-2
            154
                      GBC                 博柏利 Burberry （已缺席）
                                                            Law Firm Information
2020/4/6
            20-cv-2
            150
                      GBC                 博柏利 Burberry （已缺席）
                                                          Trademark registration
2020/4/3
            20-cv-2
            123
                      GBC                 ESS   战术眼镜 （已缺席）
                                                       common problem          other
            20-cv-6                       卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Va
                                          n Cleef （已缺席）
2020/3/26             SMG
            0637

            20-cv-6                       卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Va
                                          n Cleef （3/26closed）
2020/3/26             SMG
            0634

            20-cv-6                       卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Va
                                          n Cleef （3/26Closed）
2020/3/26             SMG
            0631


2020/3/26
            20-cv-6
            0626
                      SMG                 惠⽽浦 Whirlpool （已缺席）

2020/3/24
            20-cv-6
            0618
                      SMG                 范思哲 Versace
            20-cv-1                       美国职业体育联盟 NBA/MLB/NHL/NFL （已缺
2020/3/19
            885
                      GBC
                                          席）
2020/3/18
            20-cv-6
            0587
                      SMG                 甲壳⾍乐队 The Beatles

2020/3/18
            20-cv-1
            846
                      GBC                 尿布扣 Snappi （已缺席）

2020/3/18
            20-cv-1
            865
                      GBC                 蒙⾯睡⾐侠 PJ Masks （已缺席）

2020/3/16
            20-cv-6
            0573
                      SMG                 博柏利 Burberry

2020/3/16
            20-cv-6
                      SMG                 ⾹奈⼉ Chanel （已缺席）
2020/3/16
            0568
                      SMG                    ⾹奈⼉ Chanel （已缺席）
    Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 23 of 35 PageID #:1770

                                                    List of cases     Brand Library
2020/3/10   20-cv-2   EPS                    ⻩⾦鹅 Golden Goose
            122
                                                                Case representation
2020-3-11
            20-cv-1
            731
                      GBC                    ⼩猪佩奇 Peppa Pig （已缺席）
                                                               Law Firm Information
2020-3-11
            20-cv-1
            727
                      HSP                    精灵独⻆兽 Anne Stokes （已缺席）
                                                            Trademark registration
2020-3-11
            20-cv-1
            725
                      GBC                    Supreme   （已缺席）
                                                         common problem          other
2020-3-11
            20-cv-1
            724
                      GBC                    Supreme   （已缺席）
2020-3-1
0
            20-cv-6
            0519
                      SMG                    ⾹奈⼉ Chanel （已缺席）
2020-3-1
0
            20-cv-1
            710
                      GBC                    ⼩猪佩奇 Peppa Pig （已缺席）

2020-3-9
            20-cv-1
            690
                      BAKER McKENZIE         施华洛世奇 Swarovski （已缺席）

2020-3-9
            20-cv-1
            676
                      GBC                    施华洛世奇 Swarovski （已缺席）

2020-3-9
            20-cv-1
            673
                      GBC                    施华洛世奇 Swarovski （已缺席）

2020-3-9
            20-cv-1
            666
                      HSP                    精灵独⻆兽 Anne Stokes （5/18closed）

2020-3-6
            20-cv-6
            0491
                      SMG                    北⾯户外 The North Face （已缺席）

2020-3-6
            20-cv-1
            622
                      GBC                    POLO   ⾐服 包 （已缺席）

2020-3-4
            20-cv-1
            590
                      AM Sullivan Law, LLC   铁娘⼦ Iron Maiden

2020-3-4
            20-cv-1
                      AM Sullivan Law, LLC   ⻬柏林⻜艇乐队 Led Zeppelin （已缺席）
2020 3 4
            589
                      AM Sullivan Law, LLC   ⻬柏林⻜艇乐队 Led Zeppelin （已缺席）
    Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 24 of 35 PageID #:1771

                                                   List of cases      Brand Library
2020-3-3    20-cv-6   SMG                    PXG 等⾼尔夫⽤具品牌
            0468
                                                               Case representation
2020-3-3
            20-cv-1
            562
                      GBC                    蓝精灵 The Smurfs （已缺席）
                                                              Law Firm Information
2020-3-2
            20-cv-1
            548
                      AM Sullivan Law, LLC   铁娘⼦ Iron Maiden （4/23closed）
                                                            Trademark registration
2020-3-2
            20-cv-1
            546
                      AM Sullivan Law, LLC   ⻬柏林⻜艇乐队 Led Zeppelin （已缺席）
                                                          common problem         other
2020-3-2
            20-cv-1
            543
                      Keith                  驼峰户外 CAMELBAK（已缺席）

2020-3-2
            20-cv-1
            542
                      Keith                  驼峰户外 CAMELBAK （已缺席）

2020-3-2
            20-cv-1
            544
                      Keith                  驼峰户外 CAMELBAK （已缺席）

2020-3-2
            20-cv-1
            511
                      GBC                    ⽼鹰乐队 EAGLES （已缺席）
2020-2-2
8
            20-cv-1
            494
                      Keith                  SIR PERKY    开瓶器 （已缺席）
2020-2-2
8
            20-cv-1
            488
                      Keith                  MR.BANANA    酒瓶塞 （已缺席）
2020-2-2
8
            20-cv-1
            483
                      Keith                  WALLET NINJA   万能⼯具卡牌
2020-2-2
8
            20-cv-1
            468
                      Keith                  KEY NINJIA   多功能钥匙收纳环 （已缺席）
2020-2-2
8
            20-cv-1
            463
                      GBC                    ⽇默瓦 RIMOWA （已缺席）
2020-2-2
7
            20-cv-1
            733
                      EPS                    鲨⻥宝宝 Baby Shark / 碰碰狐 PINKFONG
2020-2-2    20-cv-1
                      EPS                    OFF-WHITE
    Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 25 of 35 PageID #:1772
                      EPS                   OFF WHITE
7           731
                                                    List of cases       Brand Library
2020-2-2    20-cv-1   Keith                 ⽶菲兔 MIFFY （已缺席）
7           448
                                                                  Case representation
2020-2-2
7
            20-cv-1
            445
                      Keith                 平克弗洛伊德乐队 Pink Floyd （已缺席）
                                                              Law Firm Information
2020-2-2
6
            20-cv-6
            0417
                      SMG                   Abercrombie & Fitch   （已缺席）
                                                             Trademark registration
2020-2-2
6
            20-cv-1
            389
                      Keith                 PETS ROCK     （已缺席）
                                                           common problem        other
2020-2-2
6
            20-cv-1
            386
                      Keith                 ⻢桶⾼尔夫 POTTY PUTTER
2020-2-2
6
            20-cv-2
            84
                      Ference               NEGG   剥蛋器 （已缺席）
2020-2-2
5
            20-cv-1
            361
                      GBC                   TrxTraining   阻⼒带 （已缺席）
2020-2-2
5
            20-cv-1
            360
                      David Gulbransen      60   秒沙拉碗 60 SECOND SALAD （已缺席）
2020-2-2
5
            20-cv-1
            348
                      GBC                   雷朋&欧克利 RayBan & Oakley （已缺席）
2020-2-2
5
            20-cv-1
            338
                      GBC                   雷朋&欧克利 RayBan & Oakley （已缺席）
2020-2-2
4
            20-cv-6
            0397
                      SMG                   古驰 Gucci （已缺席）
2020-2-2
4
            20-cv-1
            342
                      GBC                   汤美费格 Tommy Hilﬁger
2020-2-2
4
            20-cv-1
            324
                      HSP                   斯坦李 Stan Lee （已缺席）
2020-2-1
8
            20-cv-1
            186
                      GBC                   宝格丽 Bulgari （已缺席）
2020-2-1    20-cv-1
                      GBC                   宝格丽 Bulgari （已缺席）
8           185
                      GBC                   宝格丽 Bulgari （已缺席）
    Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 26 of 35 PageID #:1773

                                                   List of cases       Brand Library
2020-2-1    20-cv-1   NIXON PEABODY LLP     百适乐 BESTWAY （已缺席）
4           098
                                                                 Case representation
2020-2-1
4
            20-cv-1
            092
                      Keith                 布⾥托 阿斯蒙迪 Romero Britto （已缺席）
                                                                Law Firm Information
2020-2-1
4
            20-cv-1
            093
                      HSP                   斯坦李 Stan Lee （已缺席）
                                                               Trademark registration
2020-2-1
3
            20-cv-6
            0309
                      SMG                   ⾹奈⼉ Chanel （已缺席）
                                                           common problem        other
2020-2-1
3
            20-cv-1
            058
                      GBC                   ⻤⽖ Monster Energy （已缺席）
2020-2-1
2
            20-cv-6
            0299
                      SMG                   蒂芙尼 Tiffany （已缺席）
2020-2-1
2
            20-cv-1
            036
                      Keith                 Angle-izer   测量尺
2020-2-1
2
            20-cv-1
            028
                      BAKER McKENZIE        ⼤卫·雅曼 David Yurman （已缺席）

2020-2-11
            20-cv-9
            93
                      GBC                   博柏利 Burberry （已缺席）

2020-2-7
            20-cv-5
            64
                      THE SLADKUS LAW       盟可睐 Moncler （已缺席）
2020-2-1
0
            20-cv-9
            46
                      GBC                   ⼤众系列 Volkswagen （已缺席）

2020-2-7
            20-cv-9
            01
                      GBC                   欧克利 Oakley

2020-2-6
            20-cv-8
            79
                      GBC                   Kendra Scott   （已缺席）

2020-2-5
            20-cv-8
            45
                      GBC                   魅可 MAC （已缺席）

2020-2-4
            20-cv-8
                      GBC                   露露柠檬 Lululemon （已缺席）
2020 2 4
            25
                      GBC                    露露柠檬 Lululemon （已缺席）
    Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 27 of 35 PageID #:1774

                                                      List of cases     Brand Library
2020-2-4    20-cv-8   GBC                    魅可 MAC
            20
                                                                  Case representation
2020-2-4
            20-cv-8
            08
                      GBC                    克罗⼼ Chrome Hearts （已缺席）
                                                                 Law Firm Information
2020-2-3
            20-cv-8
            07
                      GBC                    ⻢克雅可布 Marc Jacobs （已缺席）
                                                                Trademark registration
2020-2-3
            20-cv-7
            99
                      AM Sullivan Law, LLC   鲁⽐克 RUBIK‘S Cube （已缺席）
                                                           common problem         other
2020-2-3
            20-cv-7
            88
                      GBC                    ⻢克雅可布 Marc Jacobs （已缺席）

2020-2-3
            20-cv-7
            80
                      GBC                    Nectar   电⼦烟硅胶烟管 （已缺席）

2020-2-3
            20-cv-7
            76
                      GBC                    巴塔哥尼亚 Patagonia （已缺席）

2020-2-3
            20-cv-7
            69
                      GBC                    耐克 Nike （已缺席）

2020-2-3
            20-cv-7
            68
                      GBC                    耐克 Nike （已缺席）
2020-1-3
1
            20-cv-7
            36
                      GBC                    哈雷 Harley Davidson （已缺席）
2020-1-3
1
            20-cv-7
            33
                      AM Sullivan Law, LLC   鲁⽐克 RUBIK‘S Cube
2020-1-3
1
            20-cv-7
            27
                      Keith                  Angle-izer   测量尺
2020-1-3
1
            20-cv-7
            28
                      GBC                    ⼩猪佩奇 Peppa Pig （已缺席）
2020-1-3
1
            20-cv-7
            15
                      GBC                    耐克 Nike （已缺席）
2020-1-3    20-cv-7
                      GBC                    耐克 Nike （已缺席）
1           14
                      GBC                    耐克 Nike （已缺席）
    Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 28 of 35 PageID #:1775

                                                    List of cases        Brand Library
2020-1-3    20-cv-7   AM Sullivan Law, LLC   瓢⾍少⼥ MIRACULOUS （已缺席）
0           09
                                                                   Case representation
2020-1-3
0
            20-cv-6
            99
                      Keith                  ⽜头梗 JIMMY THE BULL （已缺席）
                                                               Law Firm Information
2020-1-3
0
            20-cv-7
            00
                      GBC                    耐克 Nike （已缺席）
                                                              Trademark registration
2020-1-3
0
            20-cv-6
            89
                      GBC                    耐克 Nike （已缺席）
                                                            common problem        other
2020-1-3
0
            20-cv-6
            88
                      GBC                    耐克 Nike （已缺席）
2020-1-2
9
            20-cv-6
            49
                      GBC                    Calvin Klein   （已缺席）
2020-1-2
8
            20-cv-6
            28
                      GBC                    汪汪队⽴⼤功 Paw Patrol （已缺席）
2020-1-2
7
            20-cv-6
            0167
                      SMG                    Abercrombie & Fitch   （已缺席）
2020-1-2
3
            20-cv-5
            35
                      GBC                    汤美费格 Tommy Hilﬁger （已缺席）
2020-1-2
3
            20-cv-5
            34
                      GBC                    施华洛世奇 Swarovski （已缺席）
2020-1-2
3
            20-cv-5
            32
                      GBC                    Supreme   （已缺席）
2020-1-2    20-cv-5                          卡地亚 Cartier/万宝⻰ Montblanc/ 梵克雅宝 Va
                                             n Cleef （已缺席 ）
                      GBC
3           30

2020-1-2
3
            20-cv-5
            26
                      GBC                    UGG   （已缺席）
2020-1-2
3
            20-cv-5
            24
                      GBC                    Gold’s Gym     （已缺席）
2020-1-1    20-cv-3
                      GBC                    欧克利 Oakley
7            96
                       GBC                   欧克利 Oakley
     Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 29 of 35 PageID #:1776

                                                      List of cases      Brand Library
2020-1-1     20-cv-3   GBC                   欧克利 Oakley
7            85
                                                                   Case representation
2020-1-1
6
             20-cv-3
             44
                       GBC                   加拿⼤鹅 Canada Goose （已缺席）
                                                                  Law Firm Information
2020-1-1
6
             20-cv-3
             34
                       GBC                   加拿⼤鹅 Canada Goose （已缺席）
                                                                Trademark registration
2020-1-1
6
             20-cv-3
             29
                       GBC                   欧克利 Oakley （已缺席）
                                                              common problem      other
2020-1-1
5
             20-cv-3
             25
                       GBC                   Nectar   电⼦烟硅胶烟管 （已缺席）
2020-1-1
5
             20-cv-6
             0086
                       SMG                   迈克⾼仕 Michael Kors （已缺席）
2020-1-1
5
             20-cv-6
             0085
                       SMG                   阿迪达斯 Adidas （已缺席）
2020-1-1     20-cv-3
                       Keith                 POWER FLOSS dental scaler (absent)
5            04

2020-1-1     20-cv-2
                       GBC                   Oakley (absent)
4            77

2020-1-1     20-cv-2
                       GBC                   Harley Davidson (absent)
4            68

2019-10-     19-cv-6
                       SMG                   RayBan & Oakley
22           2622

2020-1-1     20-cv-2
                       FORD BANISTER IP      Chenyan Sun
3            21

2020-1-1     20-cv-2
                       FORD BANISTER IP      Chenyan Sun
3            20

2020-1-1     20-cv-1
                       GBC                   Levis (absent)
0            89

2020-1-1     20-cv-1   DLA PIPER LLP Ouhu    D'Addario (absent)
     Case: 1:20-cv-05905
              20 cv 1    Document #: 14-1 Filed: 10/09/20 Page 30 of 35 PageID #:1777
                                              D Addario
2020 1 1                  DLA PIPER LLP Ouhu              (absent)
               85
                                                        List of cases        Brand Library
0                         a

               20-cv-1                                                 Case representation
2020-1-7                  Keith                  TORQBAR ﬁngertip top (absent)
               21

               20-cv-1    WARNER NORCROSS                             Law Firm Information
2020-1-6                                         RAW
               0025       + JUDD LLP

               20-cv-9                                               Trademark registration
2020-1-6                  GBC                    Herschel (absent)
               5

               20-cv-1                                        common problem           other
2020-1-3                  AM Sullivan Law, LLC   Ladybug girl MIRACULOUS (absent)
               3


    Type and press Enter...                                                              




SellerDefense WeChat Ofﬁcial Account




U.S. law ﬁrm case settlement agent
  Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 31 of 35 PageID #:1778

                                                 List of cases      Brand Library

QQ 1群：295380184（已满）
QQ 2群：672085077（已满）
                                                             Case representation

QQ 3群：866864037（已满）
QQ 6群：613979161（已满）                                         Law Firm Information
QQ 8群：781447834（已满）
QQ 10群：812058032（已满）
QQ 12群：852478737（已满）                                      Trademark registration
QQ 15群：789733094
微信：dearzhi2019                                         common problem          other
微信公众号：SellerDefense



律所代理品牌
GBC  代理品牌⼤全
Keith代理品牌⼤全
EPS代理品牌⼤全
David代理品牌⼤全




实⽤链接
跨境卖家如何降低侵权被诉⻛险
速卖通知识产权专区
敦煌⽹知识产权专区
Ebay VERO
如何检索⼀个美国商标
如何检索⼀个中国商标
诉讼和解的基本知识



近期⽂章
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 32 of 35 PageID #:1779
最新！平衡⻋被芝加哥律所代理并⽴案起诉！
                                  List of cases    Brand Library
警惕假期可能冻结的⼏⼗个品牌，⻥饵⼀案就起诉了600多个账号！
简单挂钩，却让⼀⼤批卖家⾯临侵权⻛险！                          Case representation
紧急！Dyson戴森突袭发案，多个隐藏商标被取证，⻢上冻结！
油管播放量2000万的厨房神器Slap Chop拍拍⼑被代理，紧急排查下架！ Law Firm Information

                                                                      Trademark registration

近期评论
                                                                  common problem          other
admin 发表在《侵权预警！新产品已被GBC购买，建议赶紧下架！》
Desislava发表在《侵权预警！新产品已被GBC购买，建议赶紧下架！》

admin发表在《匿名案突然冻结！果然是国内⽔上⽤品Bestway，⼩⼼专利！》

Sameh Talhamy published in " Anonymous Case Suddenly Frozen! Sure enough, it is the Bestway
domestic water product, be careful of the patent!   》
admin published in " GBC ﬁshing product graphic summary (21st issue ) "




Article archive

October 2020

September 2020

August 2020

July 2020

June 2020

May 2020

April 2020

March 2020

February 2020

January 2020

December 2019
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 33 of 35 PageID #:1780
December 2019

                                                  List of cases      Brand Library
November 2019

October 2019
                                                              Case representation
September 2019

August 2019                                                  Law Firm Information
July 2019

June 2019                                                  Trademark registration
May 2019

April 2019                                              common problem          other

March 2019

February 2019

January 2019

December 2018

November 2018

October 2018

September 2018

August 2018

July 2018

June 2018

May 2018

April 2018

March 2018

February 2018

January 2018

December 2017

November 2017

October 2017

September 2017
   Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 34 of 35 PageID #:1781
June 2017
                                                      List of cases    Brand Library
May 2017


                                                                 Case representation



Categories                                                      Law Firm Information

Baker
                                                               Trademark registration
David

EPS
                                                             common problem      other
FERENCE

GBC

GulbransenLaw

HSP

Johnson&Pham LLP

Keener

KEITH

LOEB

SMG

SpencePC

Uncategorized

Other law ﬁrms




                                SellerDefense.cn 2017-2018
                               Shanghai ICP No. 13015943-1
Case: 1:20-cv-05905 Document #: 14-1 Filed: 10/09/20 Page 35 of 35 PageID #:1782
                         Shanghai Public Network Security No.
                                  31011502012751    List of cases       Brand Library


                                                                  Case representation


                                                                 Law Firm Information


                                                                Trademark registration


                                                           common problem         other
